     Case 1:20-cv-00279-DAD-SKO Document 22 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARETH PERRY,                                        No. 1:20-cv-00279-NONE-SKO (PC)

12                        Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS IN PART AND
13            v.
                                                           DISMISSING ACTION FOR FAILURE TO
14    UNITED STATES PENITENTIARY,                          OBEY A COURT ORDER
      ATWATER,
15                                                         (Doc. No. 21)
                          Defendant.
16

17
            Plaintiff Gareth Perry is a state prisoner proceeding pro se and in forma pauperis in this
18
     civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate
19
     Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On May 9, 2021, the assigned magistrate judge filed a screening order, finding that
21
     plaintiff’s first amended complaint fails to state a claim on which relief can be granted. (Doc. No.
22
     18.) The magistrate judge granted plaintiff leave to file a second amended complaint. (Id. at 8.)
23
     Plaintiff failed to file an amended complaint or otherwise respond to the screening order.
24
            Therefore, on April 22, 2021, the magistrate judge issued an order to show cause why this
25
     action should not be dismissed. (Doc. No. 19.) The judge cautioned plaintiff that “[f]ailure to
26
     comply with this order w[ould] result in a recommendation that this action be dismissed for
27
     failure to state a claim and to obey court orders.” (Id. at 2.) Plaintiff failed to respond to the
28
     order to show cause.
     Case 1:20-cv-00279-DAD-SKO Document 22 Filed 08/02/21 Page 2 of 2


 1          Accordingly, on June 3, 2021, the magistrate judge filed findings and recommendations,

 2   recommending that this action be dismissed for plaintiff’s failure to state a claim and to obey

 3   court orders. (Doc. No. 21.) The findings and recommendations were served on plaintiff and

 4   provided him 14 days to file objections thereto. (Id. at 2.) Plaintiff has not filed any objections,

 5   and the time do so has passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 8   and recommendations to be supported by the record and proper analysis insofar as it recommends

 9   dismissal for failure to comply with a court order. The court declines to address any alternative

10   ground for dismissal.

11          Accordingly,

12          1.      The findings and recommendations issued on June 3, 2021 (Doc. No. 21) are

13                  adopted in part;

14          2.      This action is dismissed for plaintiff’s failure to obey a court order; and,

15          3.      The Clerk of the Court is directed to assign a district judge to this action for

16                  purposes of closure and to close this case.

17
     IT IS SO ORDERED.
18

19      Dated:     July 30, 2021
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28

                                                        2
